Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub. No. 2019/0064951 A1) in view of Shen (US Pub. No. 2010/0188341 AA1).
As to claims 1 and 11, Yang shows a touch display module and associated display device (Fig. 1 and paras. 34 and 35), comprising: a display module (paras. 34 and 48), a touch module (including layer 30, Fig. 1 and paras. 34 and 35) and another layer 50 which are sequentially stacked (Fig. 3 and para. 49), wherein the touch module comprises a substrate 10 (Fig. 3 and para. 49), and in a screen-off state of the touch display module, when the ambient light enters the touch display module, the layer 50 enables only light with a predetermined color to be reflected from the touch display module (Fig. 3 and para. 49). 
Yang does not show a circular polarizer, that a predetermined included angle exists between a direction of a first phase difference generated by ambient light irradiating the substrate and a direction of a second phase difference generated by the 
Shen shows a circular polarizer (Figs. 4 and 5 and paras. 34 – 36), that a predetermined included angle exists between a direction of a first phase difference generated by ambient light irradiating a device and a direction of a second phase difference generated by the ambient light irradiating the circular polarizer (Figs. 4 and 5 and paras. 34 – 36), and that the predetermined included angle makes a sum of the first phase difference and the second phase difference a predetermined phase difference (Figs. 4 and 5 and paras. 34 – 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Shen because designing the system in this way allows the device to enhance display contrast (para. 36).
As to claims 2 and 12, Yang does not show that the predetermined included angle is 0 degree to 90 degrees.
Shen shows that a predetermined included angle is 0 degree to 90 degrees (Figs. 4 and 5 and paras. 34 – 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Shen because designing the system in this way allows the device to enhance display contrast (para. 36).

Shen shows that the predetermined included angle is 0 degree or 90 degrees (Figs. 4 and 5 and paras. 34 – 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Shen because designing the system in this way allows the device to enhance display contrast (para. 36).
As to claim 18, Yang shows that color of a shell (i.e. bezel) of the display device is the same as or complementary to a color of the touch display module in the screen-off state (para. 49).
As to claim 20, Yang shows a method for controlling a touch display module (Fig. 1 and paras. 34 and 35) to display a predetermined color in a screen-off state (Fig. 3 and para. 49), wherein the touch display module comprises a display module (paras. 34 and 48), a touch module (including layer 30, Fig. 1 and paras. 34 and 35) and another layer 50 which are sequentially stacked (Fig. 3 and para. 49), the touch module comprises a substrate 10 (Fig. 3 and para. 49), and light reflected after the ambient light enters the touch display module is light with a predetermined color (Fig. 3 and para. 49).
Yang does not show a circular polarizer, that a predetermined included angle exists between a direction of a first phase difference generated by ambient light irradiating the substrate and a direction of a second phase difference generated by the ambient light irradiating the circular polarizer, or that the predetermined included angle 
Shen shows a circular polarizer (Figs. 4 and 5 and paras. 34 – 36), that a predetermined included angle exists between a direction of a first phase difference generated by ambient light irradiating a device and a direction of a second phase difference generated by the ambient light irradiating the circular polarizer (Figs. 4 and 5 and paras. 34 – 36), and that the predetermined included angle makes a sum of the first phase difference and the second phase difference a predetermined phase difference (Figs. 4 and 5 and paras. 34 – 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yang with those of Shen because designing the system in this way allows the device to enhance display contrast (para. 36).
Allowable Subject Matter
Claims 4 – 10 and 13 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627